Citation Nr: 1427301	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-08 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus 

2.  Entitlement to higher initial ratings for Posttraumatic Stress Disorder (PTSD), greater than 30 percent from August 6, 2008 until September 20, 2009; greater than 50 percent from September 21, 2009 until April 14, 2013; and greater than 70 percent from April 14, 2013.

3.  Entitlement to a higher initial rating, greater than 10 percent for degenerative joint disease of the left knee.
 
4.  Entitlement to a higher initial rating, greater than 10 percent for remote right ankle fracture with degenerative joint disease.

5.  Entitlement to an initial compensable rating for bilateral hearing loss. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1969 to November 1970.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection and assigned initial ratings for PTSD, the left knee, the right ankle, and hearing loss.  The RO also denied entitlement to service connection for bilateral foot fungus.  Since the time of the initial RO decision on appeal, original jurisdiction over these matters has been transferred to the RO in Los Angeles, California. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeals such as VA treatment records and VA examination reports.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.  



FINDING OF FACT

In a written statement of August 12, 2013, the Veteran withdrew his appeals on all issues of entitlement to service connection, higher increased ratings, and TDIU.  There are no questions of fact or law remaining before the Board in these matters.

CONCLUSION OF LAW

The criteria for the withdrawal of substantive appeals have been met regarding appeals for service connection for bilateral foot fungus, higher initial ratings for PTSD, degenerative joint disease of the left knee, remote right ankle fracture with degenerative joint disease, bilateral hearing loss, and TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Service Connection for Bilateral Foot Fungus, Higher Initial Ratings for PTSD, Degenerative Joint Disease of the Left Knee, Remote Right Ankle Fracture with Degenerative Joint Disease, Bilateral Hearing Loss, and Entitlement to TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  Withdrawals in writing must comply with the provisions of 38 C.F.R. § 20.204(b) by including the name of the Veteran, the applicable file number, and a statement that the appeal is withdrawn.

In a written statement of August 2013, the Veteran indicated that, following receipt of a July 2013 notice from VA, he wished to withdraw his appeals.  This statement was accompanied by a letter from the Veteran's representative confirming the Veteran's withdrawal.  The Board has carefully considered the statements of the Veteran and his representative and finds the written statements are an effective withdrawal of all issue on appeal.  As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular mattes.  Accordingly, the Board does not have jurisdiction to review these issues, and the identified appeals are dismissed. 


ORDER

Service connection for bilateral foot fungus is dismissed.

Higher initial ratings for PTSD, greater than 30 percent from August 6, 2008 until September 20, 2009; greater than 50 percent from September 21, 2009 until April 14, 2013, and greater than 70 percent from April 14, 2013, are dismissed.

A higher initial rating, greater than 10 percent for degenerative joint disease of the left knee is dismissed.

A higher initial rating, greater than 10 percent for remote right ankle fracture with degenerative joint disease is dismissed.

A higher (compensable) initial rating for bilateral hearing loss is dismissed.

Entitlement to TDIU is dismissed.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


